DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, directed to the metal-air battery (Choose one from A1-A5).
A1: A metal-air battery according to Embodiment 2, wherein the negative electrode active material layer includes a first negative electrode active material portion places closer to the oxygen-generating electrode than the negative electrode current collector and a second negative electrode active material portion placed closer to the air electrode, the thickness of the first negative electrode active material portion is larger than the thickness of the second negative electrode active material portion, and further comprising a second separator covering the second negative electrode active material portion (in direct contact with the second negative electrode active material portion) in addition to a first separator. See Fig. 2 and [0052]-[0055] of the instant specification, see Claims 1-2, 4, 6, and 9 as a non-limiting example. 

A2: A metal-air battery according to Embodiment 3, wherein the negative electrode active material layer includes a first negative electrode active material portion places closer to the oxygen-generating electrode than the negative electrode current collector and a second negative electrode active material portion placed closer to the air electrode, the average porosity of the second negative electrode active material portion is larger than the average porosity of the first negative electrode active material portion, and further comprising a second separator covering the second negative electrode active material portion (in direct contact with the second negative electrode active material portion) in addition to a first separator. See Fig. 3 and [0056]-[0060] of the instant specification, see Claims 1, 3-4, 7, and 9 as a non-limiting example.

A3: A metal-air battery according to Embodiment 4, wherein the negative electrode active material layer is composed of only a first negative electrode active material portion and placed closer to the oxygen-generating electrode, and further comprising a second separator covering the negative electrode current collector (in direct contact with the negative electrode current collector) in addition to a first separator. See Fig. 4 and [0061]-[0064] of the instant specification, see Claims 1, 4, and 8, as a non-limiting example. 

A4: A metal-air battery according to Embodiment 5, further comprising a second separator covering the second negative electrode active material portion (in direct contact with the second negative electrode active material portion) in addition to a first separator and a first 

A5: A metal-air battery according to Embodiment 8, wherein two negative electrodes are respectively placed on both sides of the oxygen-generating electrode and two air electrodes are respectively placed outside of each of the metal negative electrodes and further comprising a second separator covering the second negative electrode active material portion (in direct contact with the second negative electrode active material portion) in addition to a first separator. See Fig. 9 and [0076]-[0078] of the instant specification, see Claims 1 and 4-5 as a non-limiting example.  
	The Examiner notes that Embodiment 1 of the instant specification, represented by Claim 1, is generic to Embodiments 2-9.
	The Examiner further notes that Embodiments 6-7 and 9 are not represented by the claims and consequently Embodiments 6-7 and 9 have been non-elected by original presentation.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A1-A5 lack unity of invention because even though the inventions of these groups require the technical feature of Claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nakayama et al. (JP 2001-266961, cited on the IDS dated 07/20/2020, see also EPO machine generated English translation provided with this Office Action).
	Regarding Claim 1, Nakayama discloses in Fig. 1 a metal-air battery (10) ([0001], [0004]) comprising
	a metal negative electrode (20) ([0009]),
	an oxygen-generating electrode (30) placed on a surface of the metal negative electrode (20) ([0007], [0017]-[0018], wherein the charging electrode 30 functions as a catalyst for the charge reaction and therefore functions as an oxygen-generating electrode, as evidenced by [0032] of the instant specification), and an air electrode (13) placed on another surface of the metal negative electrode (20) ([0007]-[0008]),
	a negative electrode active material layer (22) included in the metal negative electrode (20) and facing the oxygen-generating electrode (30) ([0009]),

	Thus, the common technical lacks an inventive step and consequently is not considered to be special. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        June 9, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
June 16, 2021